Citation Nr: 1312476	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  12-02 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for mid back disability.

2.  Entitlement to service connection for headaches, as secondary to mid and low  back disabilities.

3.  Entitlement to service connection for insomnia, as secondary to mid and low back disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, his fiancée and his father


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran reportedly had active duty or training from January 1991 to May 1991.

This matter came to the Board of Veterans' Appeals (Board) from August 2010 and January 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in July 2012 for further development.  The Veteran testified at an August 2011 Decision Review Officer (DRO) hearing and at a March 2012 hearing before the Board at the RO (Travel Board).  Transcripts are of record.

Although the appeal also originally included the issue of service connection for low back disorder, this benefit was granted by rating decision in January 2013 and is therefore no longer in appellate status.	

The issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) has been raised by the record (specifically, in a March 2012 statement from the Veteran), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for headaches and insomnia, as secondary to mid and low back disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Thoracic arthritis is related to an injury during the Veteran's service.


CONCLUSION OF LAW

Thoracic arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

One of the issues before the Board is entitlement to service connection for mid back disability.

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

As provided by the Veterans Claims Assistance Act (VCAA), VA has the duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

VCAA notice requirements apply to all five elements of a service connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, notice was not provided or was inadequate, this timing error can be effectively "cured" by providing the necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental statement of the case (SSOC).  In that instance, the intended purpose of the notice is not frustrated and the Veteran is given the opportunity to participate in the adjudication of the claim.  

A letter satisfying the VCAA notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2010.  The letter informed him of the evidence required to substantiate his claim.  This letter also notified him of his and VA's respective responsibilities in acquiring supporting evidence.  Additionally, the letter complied with Dingess by discussing the downstream disability rating and effective date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  His treatment records have been obtained.  The RO arranged for a VA compensation examination for a medical nexus opinion concerning the cause of his thoracic spine disorder including, in particular, in terms of whether it is attributable to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that the most recent examination was adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  The duty to assist with the development of evidence has been fulfilled.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24) ; 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes. 38 U.S.C.A. § 101(22) ; 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A) (2012).  Reserves includes the National Guard. 38 U.S.C.A. § 101(26), (27) (2012). 

When the requirements for a chronic disease shown in service (or within the presumptive period under 38 C.F.R. § 3.307), then all subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Walker v. Shinseki, 708 F. 3d 1331, 1335 (2013).  If evidence of a chronic conditions noted during service or during the presumptive period, but chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation of the chronic disease.  Id. at 1336.    

To be "shown in service," the disease identity must be established and the diagnosis not be subject to legitimate question.  Id. at 1335. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

At the August 2011 DRO and March 2012 Travel Board hearings, the Veteran testified to falling during a drill in service.  He stated that as he was reaching to grab for a tree, tripped over a root and the weight of his ruck sack caused him to hyperextend his middle and lower back. 

Service treatment records show that in February 1991, the Veteran was seen after falling on a tree and complained of back pain.  However, in March 1991 and April 1991, he was seen specifically seen for low back pain.  

At the August 2011 DRO hearing, the Veteran testified that the first time he sought treatment post service was in 1991.  Records of this treatment are not associated with the claims file as the Veteran was unable to recall the name of the physician.  Nevertheless, there is no evidence of treatment for arthritis within one year from separation from service.  Thus, the one year presumption of in-service incurrence is not for application.  Overall, the requirements for a chronic disease shown in service or within the presumptive period under 38 C.F.R. § 3.307 are not satisfied. Consequently, Walker is not for application and service connection cannot be established by showing either chronicity or continuity of symptomatology.  Instead, a nexus opinion is therefore required.  See Walker, 708 F.3d at 1336.

Post service treatment records show he was seen on two occasions for injuries sustained from separate motor vehicle accidents.  A June 2006 private treatment record from Sharp Healthcare shows that he was treated as a trauma patient, who complained of head, neck, back and leg pains.  X-rays of the thoracic spine were negative.  He was still sore all over at the time of discharge.  Contusions, strains and "no evidence of serious injury" were noted.  On the second occasion, he was seen at Renown Health Regional Medical Center in February 2009 when his car crashed into some guardrails.  He complained of moderately severe pain to his thoracic, lumbar and cervical spine areas.  

An October 2008 and November 2008 private treatment record from Carson Douglas Pain Care shows thoracic spondylosis.  A December 2008 treatment record shows complaints of thoracic pain.
 
When the Veteran was afforded a VA examination in June 2010, he reported having numerous low back strains since 1991 and reported a hairline fracture in his cervical spine after a motor vehicle accident in 2006.  It was noted that a June 2010 imaging result showed mild scoliosis with minimal degenerative change in the thoracic spine.  The impression was mild rotoscoliosis with fairly minimal degenerative change.  After interviewing and examining the Veteran, and reviewing service treatment records, the VA examiner diagnosed chronic low back strain with radiological evidence of mild rotoscoliosis and degenerative disc disease.  Problems associated with the diagnosis included lower back injury.  The VA examiner opined that the Veteran's thoracic disorder was more likely than not a result from a post-service motor vehicle accident in 2006 in which the Veteran reported sustaining a hairline fracture of C3.  The VA examiner noted that service treatment records show low back strain with negative x-rays and intact neurologically.  He stated that present radiological findings are more consistent with post-service injury than any evidence in service treatment records.  

By contrast, the Veteran was afforded another VA examination in January 2013 in which the VA examiner opined otherwise.  After interviewing and examining the Veteran, and after review of the entire claims file and records contained in CPRS (a VA computer program that is not available to the Board), the VA examiner opined that the thoracic spine arthritis is due to the injuries sustained while in service.  The examiner noted that there is evidence of in-service injury and that there is a continuation of the condition from his time in service according the Veteran.  The Veteran sought medical care after service and continues to do so.  The examiner noted that the type of injury the Veteran had in service would most likely result in his current condition.    

The Board notes that unlike the first examiner who was only able to review service treatment records, the most recent examiner had the benefit of reviewing private treatment records, SSA records, and records contained in CPRS.  Also of record at the time of the most current VA examination were transcripts from both DRO and Travel Board hearings.  Even when considering the June 2010 VA examination report and the Veteran's past medical history (that included two post service motor vehicle accidents), the VA examiner nevertheless opined that the Veteran's current thoracic spine arthritis is related to an incident in service and provided adequate explanation.  Other than the June 2010 VA examination, there are no other medical opinions to the contrary. 

Additionally, the Veteran had testified twice under oath of having pains since service and various post service treatment records show a history of back pain.  The Board notes that the Veteran is certainly competent to testify as to his back disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Under the facts of this case, the Board is unable to conclude that the preponderance of the evidence is against a finding that the Veteran's thoracic arthritis is not related to service.  The medical evidence is at least in a state of equipoise.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran does have thoracic arthritis that is related to service.  Service connection is warranted for arthritis of the thoracic spine.  See 38 U.S.C.A. § 5107(b).  

The Board further notes however, that service connection is not warranted for any thoracic spine disorder other than arthritis.  The January 2013 VA examiner stated that mild thoracic spine rotoscoliosis and degenerative disc disease are not related to service.  The examiner noted that the type of injury sustained by the Veteran would not have resulted in these conditions.  There is no medical opinion which weighs against that conclusion.  According, the granted of service connection is limited only to the diagnosis of thoracic arthritis.  

ORDER

Entitlement to service connection for thoracic arthritis is warranted.  The appeal is granted to this extent. 


REMAND

The remaining issues before the Board involve claims of entitlement to service connection for headaches and insomnia, as secondary to mid and low back disabilities.  Regarding his headaches, the Veteran testified at the March 2012 Travel Board hearing that a chiropractor attributed the muscle tension headaches to the tension in his back.  Regarding his insomnia, the Veteran reportedly had trouble getting comfortable and falling asleep due to back pains.   

Service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

As noted above, service connection has been granted for thoracic arthritis and low back disorders.  As noted in a December 2010 claim and March 2013 statement from the Veteran's representative, and the Veteran's main contention is that his back disabilities are causing his current headaches and insomnia.  The Veteran should be afforded a VA examination to determine whether he can be granted service connection on a secondary basis.

Additionally, an SSA headache form completed by the Veteran in January 2012 shows treatment at least every other month at the Northern Nevada Medical Center.  Records from this medical facility have not been associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should take appropriate action to obtain and associate with the claims file pertinent private treatment records (particularly from Northern Nevada Medical Center). 

2.  After completion of the above, the Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of headaches and insomnia.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the current headaches are proximately due to or caused by the Veteran's service-connected thoracic arthritis and low back disorder?

b)  Is it at least as likely as not (a 50% or higher degree of probability) that current headaches have been aggravated by the Veteran's service-connected thoracic arthritis and low back disorder?

c)  Is it at least as likely as not (a 50% or higher degree of probability) that the current insomnia proximately due to or caused by the Veteran's service-connected thoracic arthritis and low back disorder?

d)  Is it at least as likely as not (a 50% or higher degree of probability) that current insomnia been aggravated by the Veteran's service-connected thoracic arthritis and low back disorder?

      Rationales should be provided.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues of entitlement to service connection for headaches and insomnia, as secondary to thoracic arthritis  and low back disorder.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


